Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

            An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to an applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The following changes have been made in a subject of the application to place the claims in a condition for allowance:

                                                                    Claim

In claim 1: 
- line 1, changed “An” to --A water-based--.   
- line 2, changed  “isfollowed” to --is followed-- .      

           The above change was made to place the application in better condition for allowance.

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-14 are allowed because none of the prior art references of record teaches a water-based ink composition applicable by means of drop-on-demand (DoD) inkjet printing technology of the type which is followed by heat treatment after printing comprising water with a conductivity of less than 50 μS/cm and in a percentage by weight comprised between 10% and 45%, at least one type of solid particle in a percentage by weight of ink comprised between 15% and 50%, at least one dispersing agent that is completely soluble in the water-based liquid medium of the ink and in a percentage by weight of ink comprised between 1% and 25%, at least one wetting agent in a percentage by weight of ink comprised between 0.05% and 1%, and at least one antifoaming agent in a percentage by weight of ink comprised between 0.01% and 1% in the combination as claimed. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2007/0176991; US Pub. 2017/0037272; US Pub. 2017/0182779) cited in the PTO 892 form show a water-based ink composition which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Le can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853